Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 of Y. Takubo et al., US 17/161,032 (Jan. 28,2021) are pending and stand rejected.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter because it is drafted in improper form to both a composition of matter and a method.  A claimed invention must be to one of the four statutory categories. See MPEP § 2106 (I) (citing 35 U.S.C. 101).  The claim 8 preamble recitation of “[t]he silyl phosphine compound according to claim 1”, indicates that claim 8 is directed to the statutory category of composition of matter.  See MPEP § 2106 (I).  However, claim 8 further comprises the positive method step of “being used as a raw material of indium phosphide”.  Thus, claim 8 is in improper form because it purports to be a composition of matter claim by way of the preamble, but also further limits claim by the positive method step of “being used for”.  Claim 8 is essentially directed to a compound of claim 1 and a method of using it to form indium phosphide.  See discussion in MPEP § 2173.05(q) (particularly see the citations to Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966) and Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992)).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

F. Askham et al., 107 Journal of the American Chemical Society, 7423-7431 (1985) (“Askham”)

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by F. Askham et al., 107 Journal of the American Chemical Society, 7423-7431 (1985) (“Askham”).  

Askham discloses the synthesis and characterization of a new hexa-tert-phosphine ligand system, (Et2PCH2CH2)2PCH2P(CH2CH2PEt2)2.  Askham at Abstract.  As part of the synthetic study, Askham discloses the synthesis of P(SiMe3)3 for use as a starting material.  Askham at page 7424, col. 1.  Askham references the procedure of G. Becker et al., 108 Chem. Ber., 2484-2485 (1975) (see Askham at page 7424, footnote 6).  Askham discloses the synthesis of P(SiMe3)3 as follows. 

White phosphorus (22.8 g, 0.736 mol) was cut under water, quickly transferred to a 2000-mL two-neck flask equipped with a reflux condenser and previously purged with N2 or argon and then dried by vacuum for 4 h. Dimethoxyethane (1700 mL) was then added under inert atmosphere and a high-torque mechanical stirrer inserted. Sodium-potassium alloy (78 g, 2.4 mol), prepared from a 60.5 g of potassium / 26.8 g of sodium mixture, was syringed into the vigorously stirred solution over 15 min. The solution darkened and warmed spontaneously. Heat was then applied to achieve reflux and maintained for 24 h. To the black refluxing solution, neat degassed chlorotrimethylsilane (340 mL, 2.68 mol) was added slowly. A vigorous reaction occurred, thickening the reaction mixture with sodium 3SiCl had been added. At the end of the addition, the reaction mixture was grey and quite thick. It is very important that good stirring be maintained; otherwise the yield of P(SiMe3)3 will be lowered. This mixture was refluxed for 3 days. After cooling, the reaction mixture was filtered either through a 1000-mL Schlenk frit (available from Aldrich) or through a large Buchner funnel in a glovebox, and the salt was washed with several portions of hexane. Note that the salt waste usually catches fire on exposure to the atmosphere so appropriate precautions should be taken when discarding it. The hexane washings were combined with the filtrate and vacuum-evaporated (1 torr) at room temperature until no further evaporation occurred. Distillation of the residue at 0.5-1.0 torr gave 134 g (73% yield) of clear colorless liquid P(SiMe3)3 (bp 54-57 °C) [lit. yield = 60-75%].

Askham at page 7424, col. 1.  The above synthesis can be represented as follows.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


See, CAS Abstract and Indexed Reaction F. Askham et al., 107 Journal of the American Chemical Society, 7423-7431 (1985).  Askham’s P(SiMe3)3 clearly meets the chemical structure limitations of formula (1) of instant claims 1-6.  

Respecting the claim 1-6 mol % limitations of secondary compounds (2)-(6), as underlined above Askham discloses a clear, colorless P(SiMe3)3 isolated by distillation and does not mention the presence of any impurities.  Further, no reasoning or rational is present in the art of record or the instant specification supporting the inherent presence of any of compound (2) (per claim 1); compound (3) (per claim 2); compound (4) (per claim 3); compound (5) (per claim 4); compound (6) (per claim 5); or compound (7) (per claim 6) in the P(SiMe3)3 as prepared by Askham; particularly in view of Askham’s purification by distillation.  Askham therefore discloses 0 mol% of the secondary compounds (2)-(6) recited in instant claims 1-6, which meets the instant purity limitations of these claims.  Therefore a prima facie case of anticipation over Askham is established.  

D. Niecke et al., Synthesis, 330 (1986) (“Niecke”)

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Niecke et al., Synthesis, 330 (1986) (“Niecke”).  Niecke discloses that tris(trimethylsilyl)phosphine is prepared in good yield by the reaction of piperidinodichlorophosphine with lithium and chlorotrimethylsilane in boiling tetrahydrofuran.  Niecke at Abstract.  The experimental procedure of Niecke, translated by the Examiner from German to English using Google Translate, is set forth below.  

Tris (trimethylsilyl) phosphine:

To a boiling suspension of lithium (4.86 g, 700 mmol) and Chlorotrimethylsilane (43.46 g, 400 mmol) in THF (150 mL) is added dropwise a solution of piperidinodichlorophosphine (18.59 g, 100 mmol) in THF (50 mL) is added so quickly that the reaction solution is kept refluxing. Leave over to complete the reaction. After stirring overnight at room temperature, the solvent is removed in vacuo and the residue is treated with pentane (300 mL). Filter Using a reverse frit, the precipitate is wiped with pentane (3 x 50 mL), the combined filtrates are concentrated in vacuo and distilled fractionating over a 20 cm Vigreux column; Yield: 17.8 g (71%); Bp 54-56 [Symbol font/0xB0]C / 0.53 mbar (lit.5 Kp 54-57[Symbol font/0xB0] C / 0.7-1.3 mbar).

The above synthesis can be represented as follows.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


See, CAS Abstract and Indexed Reaction, D. Niecke et al., Synthesis, 330 (1988).  Niecke’s P(SiMe3)3 clearly meets the chemical structure limitations of formula (1) of instant claims 1-7.  

3)3 isolated by fractional distillation and does not mention the presence of any impurities.  Further, no reasoning or rational is present in the art of record or the instant specification supporting the inherent presence of any of compound (2) (per claim 1); compound (3) (per claim 2); compound (4) (per claim 3); compound (5) (per claim 4); compound (6) (per claim 5); or compound (7) (per claim 6) in the P(SiMe3)3 as prepared by Niecke; particularly in view of Niecke’s purification by fractional distillation.  Niecke therefore discloses 0 mol% of the secondary compounds (2)-(6) recited in instant claims 1-6, which meets the instant purity limitations of these claims.  Therefore a prima facie case of anticipation of claims 1-6 over Niecke is established.  

Respecting instant claim 7, Niecke discloses that “[a]fter stirring overnight at room temperature, the solvent is removed in vacuo and the residue is treated with pentane (300 mL)”.  As such, Niecke disclose the instant claim 7 limitation of “being present in a state of being dispersed in an organic solvent”.  .  Therefore a prima facie case of anticipation of claim 7 over Niecke is established.  

M. Healy et al., 131 Mat. Res. Soc. Symp. Proc., 83-87 (1989) (“Healy”)

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Healy et al., 131 Mat. Res. Soc. Symp. Proc., 83-87 (1989) (“Healy”).  Healy teaches that InP (indium phosphide) has been prepared by the reaction of InX3 (X = Cl, Br, I) with P(SiMe3)3.  Specifically, Healy teaches that addition of P(SiMe3)3 (5% molar excess) to a rapidly stirred toluene suspension of InCl3 at -78°C, results in the formation of a pale yellow solid (1a).  Healy at page 84.  Healy further teaches that heating (1a) at 550°C for l h yields InP (indium phosphide) (2a) as a black powder.  Healy at page 84.  

The P(SiMe3)3 disclosed by Healy meets each and every limitation of the silyl compound of instant claim 1, “wherein a content of a compound represented by the following general formula (2) is not more than 0.3 mol %”, for the following reasons.  Healy teaches that the 3)3 was prepared according to footnote 6 (i.e., according to the procedure of G. Becker et al., 108 Chem. Ber., 2484-2485 (1975) (“Becker”)).  The reference Becker is included in the Application’s filed by way of IDS with an English-language machine translation attached as the second portion of the Becker document.  Becker teaches a similar process for preparing P(SiMe3)3 as disclosed in F. Askham et al., 107 Journal of the American Chemical Society, 7423-7431 (1985) (“Askham”) and Becker discloses that the isolated P(SiMe3)3 is “pure”.  See Becker at page 4 of 4 (“Experimental part”).  Accordingly, for the same reasons discussed above for Askham, the Healy P(SiMe3)3, prepared according to Becker, is considered to contain 0 mol% of the compound of formula (2) (per instant claim 1).1  

Accordingly, Healy’s disclosure of addition of P(SiMe3)3 (5% molar excess) to a rapidly stirred toluene suspension of InCl3 at -78°C, clearly meets each and every limitation of instant claim 7.  

Furthermore, Healy’s disclosure of the reaction P(SiMe3)3 (as prepared by the process of Becker) to provide indium phosphide clearly meets each and every limitation of instant claim 8.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Nonstatutory Double Patenting Rejection over Y. Takubo et al., US 10,934,316 (2021)

Instant claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 7 of Takubo et al., US 10,934,316 (2021) (“the ‘316 patent”).  

Instant claims 1-8 are not patentably distinct from conflicting claim 7 of the ‘316 patent because conflicting claim 7 discloses tris(trimethylsilyl)phosphine produced according to the method of conflicting claim 1.  Conflicting claim 7’s tris(trimethylsilyl)phosphine falls within the scope of instant formula (1) and also meets the instant mol% purity limitations and therefore anticipates instant claims 1-8.  

Provisional Nonstatutory Double Patenting Rejection over Y. Takubo et al., US 16/979,340 (2019)

Instant claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least conflicting claims 1 or 8 of Y. Takubo et al., US 16/979,340 (2019) (the “the ‘340 Application”), published as US 2021/0002548.  

Instant claims 1-8 are not patentably distinct from either of conflicting claims 1 or 8 because they are anticipated.  Conflicting claim 1 discloses formula (1) and conflicting claim 8 discloses tris(trimethylsilyl)phosphine, each of which anticipate instantly claimed formula (1) of claims 1-8 and each of which also meet the instantly claimed mol% purity limitations of claims 1-8.  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Becker is cited here to show that a characteristic not specifically disclosed by the reference (i.e., lack of any of the compound of formula (2) in the Healy P(SiMe3)3) is inherent.  MPEP § 2131.01(III).